Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael A. Shimokaji (Reg. No. 32303) on 05/23/2022.
The application has been amended as follows: 

Claim 1 (Currently-Twice-Amended): A chassis member used for an electronic device, comprising: a face plate in the form of a sheet; and a frame that is fixed to one face of the face plate and that is along at least one side of a peripheral edge of the one face, wherein the frame has a plurality of laminated layers of a prepreg containing reinforced fiber impregnated with resin, wherein the frame has: a frame body fixed to the one face; and a shaft supporting portion integral with the frame body and has an insertion hole for press-fitting a shaft-like member; and
wherein the shaft supporting portion has a projecting portion extending from the one side in a surface normal direction of the one face, and the insertion hole is in the projecting portion along the frame body and is opened on an end face of the projecting portion and in a direction that crosses the surface normal direction; and
wherein the projecting portion has a boss section surrounding at least a part of a periphery of the insertion hole, and the chassis member further comprises a reinforcing ring surrounding an outer peripheral surface of the boss section; and
wherein the reinforced fiber extends along at least a longitudinal direction of the one side.
Claim 2: Canceled
Claim 3: Canceled
Claim 4:  (Currently amended) The chassis member according to claim 1 
Claim 5: Canceled
Claim 7 (Currently-Twice-Amended): An electronic device comprising a chassis having a chassis member, wherein the chassis member comprises: a face plate in the form of a sheet; and a frame that is fixed to one face of the face plate and that is along at least one side of a peripheral edge of the one face, wherein the frame has a plurality of laminated layers of a prepreg containing reinforced fiber impregnated with resin, wherein the frame has: a frame body fixed to the one face; and a shaft supporting portion integral with the frame body and has an insertion hole for press-fitting a hinge shaft, wherein the electronic device further comprises: a hinge relatively fixed to the chassis by the hinge shaft press-fitted into the insertion hole; and a second chassis relatively rotatably coupled to the chassis by the hinge shaft about its axis; and
wherein the shaft supporting portion has a projecting portion extending from the one side in a surface normal direction of the one face, and the insertion hole is in the projecting portion along the frame body and is opened on an end face of the projecting portion and in a direction that crosses the surface normal direction; and
wherein the projecting portion has a boss section surrounding at least a part of a periphery of the insertion hole, and the chassis member further comprises a reinforcing ring surrounding an outer peripheral surface of the boss section; and
and wherein the reinforced fiber extends along at least a longitudinal direction of the one side.
Claims 9-13 Canceled

Allowable Subject Matter
Claims 1, 4 and 6-8 are allowable.

The following is an examiner’s statement of reasons for allowance: 
Upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims are allowable.

Regarding independent claims 1 and 7, patentability exists, at least in part, with the claimed features of “a face plate in the form of a sheet; and a frame that is fixed to one face of the face plate and that is along at least one side of a peripheral edge of the one face, wherein the frame has a plurality of laminated layers of a prepreg containing reinforced fiber impregnated with resin, wherein the frame has: a frame body fixed to the one face; and a shaft supporting portion integral with the frame body and has an insertion hole for press-fitting a shaft-like member and wherein the shaft supporting portion has a projecting portion extending from the one side in a surface normal direction of the one face, and the insertion hole is in the projecting portion along the frame body and is opened on an end face of the projecting portion and in a direction that crosses the surface normal direction; and wherein the projecting portion has a boss section surrounding at least a part of a periphery of the insertion hole, and the chassis member further comprises a reinforcing ring surrounding an outer peripheral surface of the boss section; and wherein the frame body extends along the peripheral edge of the one face in a frame shape to surround the one face, and the shaft supporting portion is on one side of the frame body.”

LI et al US 7343645 B2, Deluga et al US 7403377 B2, as well as, Yue et al US 7679894 B2 are all cited as teaching some elements of the claimed invention including chassis/housing for rotatable electronic device. However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Response to Amendment
Applicant’s amendment on 03/24/2022 has been fully considered and finds the claims allowable with the examiner’s amendments.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCKSHANA D CHOWDHURY whose telephone number is (571)272-1602. The examiner can normally be reached M-F: 8 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINHEE LEE can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROCKSHANA D CHOWDHURY/Primary Examiner, Art Unit 2841